      Case 2:18-cv-01850-KJM-AC Document 58 Filed 02/18/21 Page 1 of 2
1

2

3

4

5

6

7

8

9                                       UNITED STATES DISTRICT COURT
10                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    CHARLES B. FAULTRY,                                No. 2:18-cv-1850 KJM AC P
13                         Plaintiff,
14            v.                                         ORDER SETTING SETTLEMENT
                                                         CONFERENCE
15    J. SAECHAO, et al.,
16                         Defendants.
17

18           Plaintiff is a state prisoner proceeding through counsel with this civil rights action filed

19   pursuant to 42 U.S.C. § 1983. The court has determined that this case will benefit from a

20   settlement conference. Therefore, this case will be referred to Magistrate Judge Kendall J.

21   Newman to conduct a settlement conference on March 19, 2021 at 9:00 a.m. The settlement

22   conference will be conducted by remote means, to be determined at a later date and time. The

23   court will issue the necessary transportation order in due course.

24           In accordance with the above, IT IS HEREBY ORDERED that:

25           1. This case is set for a settlement conference before Magistrate Judge Kendall J.

26                 Newman on March 19, 2021 at 9:00 a.m. The settlement conference will be

27                 conducted by remote means, to be determined at a later date and time.

28   /////

                                                         1
         Case 2:18-cv-01850-KJM-AC Document 58 Filed 02/18/21 Page 2 of 2
1

2             2. A representative with full and unlimited authority to negotiate and enter into a binding
3                settlement on the defendants’ behalf shall attend personally.1
4             3. Those in attendance must be prepared to discuss the claims, defenses and damages.
5                The failure of any counsel, party or authorized person subject to this order to
6                personally appear may result in the imposition of sanctions. In addition, the
7                conference will not proceed and will be reset to another date.
8             4. The parties are directed to exchange non-confidential settlement statements seven days
9                prior to the settlement conference. These statements shall simultaneously be delivered
10               to the court using the following email address: kjnorders@caed.uscourts.gov. If a
11               party desires to share additional confidential information with the court, they may do
12               so pursuant to the provisions of Local Rule 270(d) and (e).
13            5. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office
14               at California State Prison, Sacramento, via facsimile at (916) 294-3072.
15   DATED: February 18, 2021.
16

17

18

19
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has
20   the authority to order parties, including the federal government, to participate in mandatory
     settlement conferences….” United States v. United States District Court for the Northern
21   Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012) (“the district court has broad
22   authority to compel participation in mandatory settlement conference[s].”). The term “full
     authority to settle” means that the individuals attending the mediation conference must be
23   authorized to fully explore settlement options and to agree at that time to any settlement terms
     acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653
24   (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396
     (9th Cir. 1993). The individual with full authority to settle must also have “unfettered discretion
25   and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker
26   Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker
     Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of
27   a person with full settlement authority is that the parties’ view of the case may be altered during
     the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited
28   dollar amount or sum certain can be found not to comply with the requirement of full authority to
     settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                         2
